
	

114 HR 4369 : To authorize the use of passenger facility charges at an airport previously associated with the airport at which the charges are collected.
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4369
		IN THE SENATE OF THE UNITED STATES
		July 7, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize the use of passenger facility charges at an airport previously associated with the
			 airport at which the charges are collected.
	
	
		1.Use of passenger facility charges from one airport at a previously associated airport
 (a)FindingsCongress makes the following findings: (1)On December 22, 2015, the Los Angeles City Council, the Los Angeles Board of Airport Commissioners, the Los Angeles World Airports, the Ontario City Council, and the Ontario International Airport Authority agreed to transfer ownership and control of Ontario International Airport from the city of Los Angeles and Los Angeles World Airports to the Ontario International Airport Authority, a local joint powers authority established by and between the county of San Bernardino and the city of Ontario.
 (2)Pursuant to the agreement, the Ontario International Airport Authority intends to use between $70,000,000 and $120,000,000 in passenger facility charges collected at Ontario International Airport to finance eligible projects at Los Angeles International Airport, as compensation for passenger facility charges collected, consistent with section 40117(b)(1) of title 49, United States Code, at Los Angeles International Airport for use at Ontario International Airport in the 1990s, when both airports were controlled by Los Angeles World Airports.
 (3)The amendment made by subsection (b) applies exclusively to Ontario International Airport, allowing passenger facility charges to be used for eligible projects at Los Angeles International Airport while making no other changes to passenger facility charges eligibility requirements.
 (4)No additional appropriations are required to implement the agreement described in paragraph (1) or the amendment made by subsection (b).
 (b)Passenger facility chargesSection 40117(b) of title 49, United States Code, is amended by adding at the end the following:  (8)Use of PFC revenues at previously associated airport (A)In generalNotwithstanding the requirements of paragraph (1) and subject to subparagraph (B), the Secretary may authorize use of a passenger facility charge to finance an eligible airport-related project if—
 (i)the eligible agency seeking to impose the new charge controls an airport where a $2 passenger facility charge became effective on January 1, 2013; and
 (ii)the airport described in clause (i) and the airport at which the project will be carried out were under the control of the same eligible agency on October 1, 2015.
 (B)LimitationNot more than $120,000,000 in passenger facility charges collected under subparagraph (A) may be used to carry out an eligible airport-related project described in that subparagraph..
			
	Passed the House of Representatives June 21, 2016.Karen L. Haas,Clerk
